UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT



                                      No. 19-2700


                     AMILCAR ANTONIO FRANCISCO-LOPEZ,

                                                           Petitioner

                                           v.

             ATTORNEY GENERAL UNITED STATES OF AMERICA,

                                                          Respondent


                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No.: A041-811-480)
                 Immigration Judge: Honorable Nelson Vargas Padilla



            Before: SHWARTZ, SCIRICA, and RENDELL, Circuit Judges


                           ORDER AMENDING OPINION


       IT IS SO ORDERED, that the published Opinion in the above case, filed on

May 15, 2020, be amended as follows:

       On page 9, footnote 5, delete the following:

5 Atthe time the BIA rendered its decision in Francisco’s case, the BIA’s decision in
Obeya had been reversed by the Second Circuit. Retroactivity aside, we could not affirm
the BIA’s decision on “the grounds upon which the agency acted,” SEC v. Chenery
Corp., 318 U.S. 80, 95 (1943), because the BIA relied on precedent that was no longer
good law. See Henriquez Dimas v. Sessions, 751 F. App’x 368, 370 (4th Cir. 2018)
(remanding to the BIA when the BIA opinion relied on a prior precedential BIA opinion
interpreting the definition of a CIMT that had since been reversed by the court of
appeals).

      The amendment does not change the date of filing, May 15, 2020. An amended
opinion will be filed.


                                              By the Court,



                                              s/MARJORIE O. RENDELL
                                              Circuit Judge

Dated: August 13, 2020
cc: All Counsel of Record




                                          2